UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4067
BENNIE L. COOK,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Cameron McGowan Currie, District Judge.
                          (CR-01-213-CMC)

                      Submitted: July 1, 2002

                      Decided: July 15, 2002

      Before WIDENER and WILKINS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Eric William Ruschky, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.
2                      UNITED STATES v. COOK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Bennie Lee Cook was convicted following a jury trial of six counts
of mail fraud in violation of 18 U.S.C.A. § 1341 (West 2000) and
three counts of bank fraud in violation of 18 U.S.C.A. § 1344 (West
2000). Cook was sentenced to a total of fifty-seven months in prison,
a total of five years of supervised release, and assessed a total of
$11,800 in restitution. The sole issue Cook raises on appeal is
whether the district court erred when it admitted evidence of Cook’s
prior convictions for mail fraud and bank fraud under Federal Rule of
Evidence 404(b).

   We review the district court’s admission of evidence under Rule
404(b) for abuse of discretion. United States v. Queen, 132 F.3d 991,
995 (4th Cir. 1997). In order for a prior act to be admissible under
Rule 404(b): "(1) the prior-act evidence must be relevant to an issue
other than character, such as intent; (2) it must be necessary to prove
an element of the crime charged; (3) it must be reliable; and (4) as
required by Federal Rule of Evidence 403, its probative value must
not be ‘substantially outweighed’ by its prejudicial nature." Id. We
have reviewed the admission of the evidence and the district court’s
limiting instruction regarding the evidence and conclude the district
court did not abuse its discretion by admitting the evidence of the
prior convictions in order to prove Cook’s plan, knowledge and
intent. Accordingly, we affirm Cook’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and oral argument would
not aid the decisional process.

                                                          AFFIRMED